                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 DAVID K. RENTSCH,
                                                Case No. 2:18-cv-11837
              Petitioner,
                                                HONORABLE STEPHEN J. MURPHY, III
 v.

 RANDEE REWERTS,

              Respondent.
                                   /

                     ORDER HOLDING IN ABEYANCE
                PETITION FOR WRIT OF HABEAS CORPUS [1]
                AND ADMINISTRATIVELY CLOSING THE CASE

        Pro se petitioner David K. Rentsch, confined at the Carson City Correctional

Facility in Carson City, Michigan, seeks the issuance of a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. Currently, he has an appeal pending in the Michigan

Court of Appeals following the denial of a re-sentencing in the state trial court. ECF

8-17. In lieu of dismissing the petition, the Court will hold the petition in abeyance,

stay the proceedings, and administratively close the case.

                                   BACKGROUND

        A jury in the Livingston County Circuit Court convicted Petitioner of two

counts of armed robbery, Mich. Comp. Laws § 750.529. ECF1, PgID 1; ECF 8-15, PgID

1698.

        Petitioner filed an appeal of right, raising the claims that are included in his

current habeas petition. See ECF 1, PgID 6. The Michigan Court of Appeals affirmed




                                            1
his conviction. People v. Rentsch, No. 321934, 2015 WL 6438298 (Mich. Ct. App. Oct.

22, 2015).

         The Michigan Supreme Court later remanded the case to the Livingston

County Circuit Court to determine whether Petitioner should be re-sentenced, in

light of the Michigan Supreme Court's decision in People v. Lockridge, 498 Mich. 358

(Mich. 2015). People v. Rentsch, 499 Mich. 963, 963, 880 N.W.2d 590 (2016). Lockridge

held that Michigan's Sentencing Guidelines scheme violated the Sixth Amendment

right to a jury trial. On remand, the trial judge stated that upon considering the

Lockridge decision, she "would have imposed the same sentence absent the

unconstitutional restraint on its decision." People v. Rentsch, Nos. 13-021213-FC, 13-

021292-FC (Livingston Cty. Cir. Ct. Oct. 11, 2016); ECF 8-17, Pg ID 2022.

         Petitioner, through counsel, filed an appeal from the denial of his request to be

resentenced with the Michigan Court of Appeals, which remains pending with that

court. See People v. Rentsch, No. 344059 (Mich. Ct. App.); ECF 8-17, Pg ID 1997–

2075).

         On May 30, 2018, Petitioner filed his petition for writ of habeas corpus.1 He

seeks habeas relief on the three claims that he raised before the Michigan Court of

Appeals on his appeal of right.




1Under the prison mailbox rule, this Court assumes that petitioner filed his habeas
petition on May 30, 2018, the date that it was dated as placed in the prison mailing
system. See Towns v. United States, 190 F. 3d 468, 469 (6th Cir. 1999).


                                             2
                              STANDARD OF REVIEW

      As a general rule, a state prisoner seeking federal habeas relief must first

exhaust his or her available state court remedies before raising a claim in federal court.

28 U.S.C. § 2254(b)(1)(A); Picard v. Connor, 404 U. S. 270, 275–78 (1971); Hannah v.

Conley, 49 F. 3d 1193, 1195 (6th Cir. 1995). "[A] federal court cannot grant habeas relief

if there still is a potential state remedy for the state courts to consider." See Wagner v.

Smith, 581 F.3d 410, 415 (6th Cir. 2009); see also 28 U.S.C. § 2254(c).

      "[A] would-be habeas corpus petitioner must await the outcome of his appeal

before his state remedies are exhausted, even where the issue to be challenged in the

writ of habeas corpus has been finally settled in the state courts." Sherwood v.

Tomkins, 716 F.2d 632, 634 (9th Cir. 1983). "Even if the federal constitutional question

raised by a habeas corpus petitioner cannot be resolved in a pending state appeal, that

appeal may result in the reversal of the petitioner's conviction on some other ground,

thereby mooting any federal question." Id. (citation omitted); see also Garrett v. Larson,

2:13–CV–11339, 2013 WL 1681258, at * 2 (E.D. Mich. Apr. 17, 2013).

      A federal district court has the power to hold in abeyance fully exhausted

federal habeas petitions pending the exhaustion of other claims in the state courts.

See Nowaczyk v. Warden, N.H. State Prison, 299 F.3d 69, 77–79 (1st Cir. 2002); see

also Bowling v. Haeberline, 246 F. App'x. 303, 306 (6th Cir. 2007) (noting that a

habeas court is entitled to delay a decision in a habeas petition that contains only

exhausted claims "when considerations of comity and judicial economy would be

served") (quoting Nowaczyk, 299 F. 3d at 83). "[I]f this Court were to proceed in

parallel" while petitioner was pursuing his re-sentencing appeal, "there is a risk of


                                            3
wasting judicial resources if the state court might grant relief on the unexhausted

claim." Thomas v. Stoddard, 89 F. Supp. 3d 937, 942 (E.D. Mich. 2015) (citing

Nowaczyk, 299 F.3d at 78).

      When a district court determines that a stay is appropriate pending exhaustion,

the district court "should place reasonable time limits on a petitioner's trip to state

court and back." Rhines v. Weber, 544 U.S. 269, 278 (2005).

                                    DISCUSSION

      Petitioner has exhausted three claims that he raises in his petition, but his re-

sentencing appeal is pending in the Michigan Court of Appeals. Instead of dismissing

the petition, the Court will hold the petition in abeyance during the pendency of

Petitioner's appeal of the denial of his request for re-sentencing.2 Tolling is

conditioned upon Petitioner returning to federal court within ninety days after the

completion of any re-sentencing appeal in the Michigan appellate courts. 3

      Within 90 days after the conclusion of his appeal, Petitioner must file a motion

to lift the stay and to reopen his case under this docket number. Petitioner may also

move to amend his habeas petition to add new claims. Otherwise, Petitioner must

inform the Court that he will proceed with the petition as is. To avoid administrative

difficulties, the Court orders the Clerk of Court to close this case for statistical


2The Court has the discretion to stay the petition and hold it in abeyance even though
petitioner did not specifically request this Court to do so. See, e.g., Banks v. Jackson,
149 F. App'x 414, 422 n. 7 (6th Cir. 2005) (citations omitted).
3 When an appellate court in Michigan has remanded a case for some limited purpose
following a defendant's appeal as of right in a criminal case, a second appeal as of
right, limited to the scope of remand, lies from that decision on remand. See People v.
Kincade, 206 Mich. App. 477, 481 (1994).


                                           4
purposes only. Nothing in this order shall be considered a disposition of the petition.

Thomas, 89 F. Supp. 3d at 943–44.

                                       ORDER

      WHEREFORE, it is hereby ORDERED that the case is STAYED. The petition

is held in abeyance pending Petitioner's state court appeal of the denial of his request

to be resentenced. Within 90 days of the conclusion of his state court appeal, Petitioner

must file under this docket number a motion to lift the stay and reopen the case.

      IT IS FURTHER ORDERED that the Clerk of the Court shall

administratively CLOSE the case.

      SO ORDERED.


                                         s/ Stephen J. Murphy, III
                                         STEPHEN J. MURPHY, III
                                         United States District Judge
Dated: February 20, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on February 20, 2019, by electronic and/or ordinary mail.

                                         s/ David P. Parker
                                         Case Manager




                                           5
